Citation Nr: 0822146	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  96-35 311	)	DATE
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
post-operative residuals of a disc herniation at L4-L5 from 
January 30, 2003.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active service from March 5, 1991, to March 
27, 1992; he also had two months and five days of active 
service and eight months of inactive service prior to March 
5, 1991.


FINDINGS OF FACT

1.  The question of entitlement to an evaluation in excess of 
60 percent for post-operative residuals of a disc herniation 
at L4-L5 from January 30, 2003, was denied by the Board in 
October 2006.  

2.  The veteran appealed the Board's October 2006 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  

3.  On April 29, 2008, the veteran's attorney notified the 
Court that the veteran had died on April [redacted], 2008.  In a 
Memorandum Decision dated in May 2008, the Court vacated the 
Board's October 2006 decision and dismissed the appeal for 
lack of jurisdiction.  


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died while his appeal of an 
October 2006 Board decision was pending before the Court.  
The Court consequently vacated the Board's 2006 decision and 
dismissed the appeal before it.  As a matter of law, 
appellants' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  This appeal before the Board has 
become moot by virtue of the death of the appellant and must 
be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


